 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7   LAUSTEVEION JOHNSON,                                  Case No. 2:17-cv-02304-RFB-VCF
 8                                            Plaintiff,      ORDER OF DISMISSAL WITHOUT
                                                            PREJUDICE PURSUANT TO RULE 4(m)
 9           v.                                              OF THE FEDERAL RULES OF CIVIL
                                                                      PROCEDURE
10   BARRETT, et al.,
11                                        Defendants.
12
13          Counsel for plaintiff has failed to show good cause why this action should not be dismissed

14   without prejudice for failure to timely serve Defendant C/O R. Gilmore, according to the

15   requirements of Rule 4(m) of the Federal Rules of Civil Procedure. Therefore,

16          IT IS ORDERED that this action is DISMISSED without prejudice as to Defendant C/O

17   R. Gilmore.

18          DATED this 20th day of August, 2019.

19
                                                           __________________________
20                                                         RICHARD F. BOULWARE, II.
21                                                         United States District Judge

22
23
24
25
26
27
28
